Citation Nr: 0301916	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to service connection for decreased visual 
acuity.  

(The issue of entitlement to service-connection for a 
bilateral knee disorder will be addressed by the Board in a 
separate decision).  




ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962 and from January 1979 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision which, in 
pertinent part, denied service connection for a bilateral 
knee disability and vision impairment.  

The Board is undertaking additional development on the issue 
of service connection for a bilateral knee disorder pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim for visual impairment, 
addressed by this decision, has been obtained by the RO.  

2.  The veteran has decreased visual acuity due to presbyopia 
and there is no evidence of any eye injury or disease during 
service to cause decreased visual acuity.  

3.  Presbyopia is a refractive error of the eye, and is not a 
disease or injury under the law.




CONCLUSION OF LAW

The veteran's decreased visual acuity, diagnosed as 
presbyopia, was not incurred in service and is a refractive 
error of the eye not subject to service connection.  
38 U.S.C.A. §§ 1110, 1131, 5100 et. seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326, 4.9 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in August 2001.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that service medical records from the 
veteran's first period of service are unavailable.  The RO 
has made multiple attempts to locate such records; however, 
they cannot be obtained and it has been determined that 
further efforts to locate the records would be futile.  The 
Board is aware that, in cases such as this, the obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Having 
carefully considered the provisions of the VCAA in light of 
the record on appeal, the Board finds that the development of 
this claim with respect to the service medical records has 
been consistent with the provisions of the law.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  

A review of the veteran's service medical records from his 
second period of active duty reflects that a December 1988 
optometry record showed a diagnosis of presbyopia in both 
eyes.  Eyeglasses were prescribed to correct his nearsighted 
vision.  A July 1989 record reflects recommendations of 
constant use of prescription eyeglasses to correct his 
vision.  A June 1990 record noted a diagnosis of presbyopia.  
No change in his prescription was noted.  A May 1992 record 
reflects diagnoses including presbyopia and pinguecula.  A 
normal ocular health assessment was noted.  On service 
physical examination in January 1994, the veteran's eyes, 
pupils, ocular motility and ophthalmoscopic system were 
clinically normal.  The veteran's visual acuity was recorded 
as 20/70 corrected to 20/17 for near vision for both eyes.  
Correction of near vision by reading glasses was noted.  

After reviewing the record, the Board concludes that 
entitlement to service connection for decreased visual acuity 
is not warranted.  Despite the veteran's contentions, service 
medical records do not document complaints or medical 
findings of any eye injury or disease in service.  The 
veteran has been diagnosed with presbyopia, which is defined 
as an impairment of vision due to advancing years or old age, 
not injury.  See Dorland's Illustrated Medical Dictionary 
151, 1094, 1394 (28th ed. 1994).  

In the absence of disease or injury of the eyes during 
service, the decreased visual acuity is due to refractive 
error and thus, is not a disability for VA purposes.  38 
C.F.R. §§ 3.303, 4.9 (2002).  Moreover, regardless of the 
character or the quality of any evidence which the veteran 
could submit, a strictly refractive error cannot be 
recognized as a disease or injury.  Accordingly, there is no 
basis for entitlement to service connection as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for decreased visual acuity 
is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

